DETAILED ACTION
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on March 26, 2019 was in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 2, 4, 5, 7 & 8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  In Claim 2, the phrase “in each of holding surfaces” does not have a proper antecedent basis.  In Claim 4, the phrase “the insertion hole” does not have a proper antecedent basis {it appears that Claim 4 should be dependent upon Claim 3}.  In Claim 5, the phrase “the annular groove on the inside” does not have a proper antecedent basis.  In Claim 7, the claim is unclear and confusing as presently set forth since the components in the “kit” have already been accounted for {i.e., positively recited} within the limitations of Claim 1, minus the pattern sheet.  In Claim 8, the phrase “bag-like” renders the claim 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1 & 3-4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hallett Jr., [US 3,051,963].  Hallett teaches of a port structure (fig. 1) of a containment apparatus (sealed container), comprising: a port formation hole (16) that is formed in a transparent synthetic resin sheet (17) defining at least a part of a chamber (interior of container); an inner ring member (18) disposed on an inner surface side of the port formation hole; an outer ring member (12 via 14) disposed on an outer surface side of the port formation hole; and a fastening member (22) that joins the inner ring member and the outer ring member to each other (fig. 2) while having a rim portion of the port formation hole held therebetween (shown).  As to Claim 3, an insertion hole (19) for inserting a screw configuring the fastening member is formed in the outer ring member, and the inner ring member is provided with a female screw (21) into which the screw is threaded.  As to Claim 4, an insertion hole (20) for the fastening member is formed in the rim portion of the port formation -3-Attorney Docket No. 95_021_TNhole of the transparent synthetic resin sheet.
Claims 1-2 & 6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Eisert [US 4,141,609].  Eisert teaches of a port structure (figs. 1-2) of a containment apparatus (sealed enclosure), comprising: a port formation hole (11) that is formed in a transparent synthetic resin sheet (10) defining at least a part of a chamber (interior of enclosure); an inner ring member (12) disposed on an inner surface side of the port formation hole; an outer ring member (22) disposed on an outer surface side of the port formation hole; and a fastening member (23) that joins the inner ring member and the outer ring member to each other (fig. 1 via compression) while having a rim portion of the port formation hole held therebetween (shown).  As to Claim 2, a ring-shaped seal member (20, 15 respectively) is provided in each of holding surfaces of the inner ring member and the outer ring member (note fig. 1).  As to Claim 6, a recessed groove (21) into which a retainer ring (20) is fitted is formed in an inner peripheral surface of the inner ring member.  
Claims 1-2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jennrich et al., [US 5,662,581].  Jennrich teaches of a port structure (figs. 1-2) of a containment apparatus (sterile enclosure), comprising: a port formation hole (shown in fig. 1) that is formed in a transparent synthetic resin sheet (10) defining at least a part of a chamber (chamber); an inner ring member (14) disposed on an inner surface side of the port formation hole; an outer ring member (11) disposed on an outer surface side of the port formation hole; and a fastening member (16) that joins the inner ring member and the outer ring member to each other (fig. 2) while having a rim portion of the port formation hole held therebetween (shown).  As to Claim 2, a ring-shaped seal member (13) is provided in each of holding surfaces of the inner ring member and the outer ring member (note fig. 2).  
Claims 1, 5 & 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by JP 2011-161607.  JP`607 teaches of a port structure (20) of a containment apparatus (containment equipment), comprising: a port formation hole (4a, 5a) that is formed in a transparent synthetic resin sheet (4, 5) defining at least a part of a chamber (6); an inner ring member (21) disposed on an inner surface side of the port formation hole; an outer ring member (22) disposed on an outer surface side of the port formation hole; and a fastening member (21b) that joins the inner ring member and the outer ring member to each other while having a rim portion of the port formation hole held therebetween (shown).  As to Claim 5, a plurality of annular grooves (22b, 22c) into which O-rings (23a, 23b) are tightly fitted are formed in an outer peripheral surface of the outer ring member, the annular groove on the inside being made wide (viewed as a relative term – appears to be wide in order to accommodate the O-ring).  As to Claim 8, the port structure is within a containment apparatus (1) wherein the transparent synthetic resin sheet is “bag-like” (shown) and can be stretched (described as soft and transparent).
Claims 1, 2, 4, 7 & 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sammel [US 5,562,593].  Sammel teaches of a port structure (figs. 1-2) of a containment apparatus (fig. 1), comprising: a port formation hole (shown in fig. 1) that is formed in a transparent synthetic resin sheet (100) defining at least a part of a chamber (enclosed chamber); an inner ring member (20 or 20/30) disposed on an inner surface side of the port formation hole; an outer ring member (30 or 40 or 30/40) disposed on an outer surface side of the port formation hole; and a fastening member (51) that joins the inner ring member and the outer ring member to each other (fig. 2) while having a rim portion of the port formation hole held therebetween (shown).  As to Claim 2, a ring-shaped seal member (30) is provided in each of holding surfaces of the inner ring member (20) and the outer ring member (40).  As to Claim 4, an insertion hole (101 or hole formed by the insertion of a fastening member) for the fastening member is formed in the rim portion of the port formation -3-Attorney Docket No. 95_021_TNhole of the transparent synthetic resin sheet.  As to Claim 7, the port structure may be viewed as being a kit, where the kit comprises a pattern sheet (30) for forming the port formation hole in the transparent synthetic resin sheet; the inner ring member (20); the outer ring member (40); and the fastening member (51).  As to Claim 8, the port structure is within a containment apparatus (fig. 1) wherein the transparent synthetic resin sheet is “bag-like” (shown) and can be stretched (the plastic sheeting is flexible).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Hallett Jr., in view of Jennrich et al.  Hallett teaches applicant’s basic inventive claimed port structure as outlined {mapped} above, but does not show a ring-shaped seal member being provided in each of holding surfaces of the inner ring member and the outer ring member.  As to this feature, Jennrich is cited as an evidence reference for a sealing aspect between the inner and outer ring members as previously set forth.  As such, the position is taken that it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the port structure of Hallett so as to incorporating a sealing means between the ring members in view of Jennrich’s teaching because this arrangement would enhance the versatility of Hallett’s structure since the addition of a seal member would serve to provide an air-tight port where two distinct components are coupled together.
Claims 5 & 8 are rejected under 35 U.S.C. 103 as being unpatentable over Hallett Jr., in view of JP`607.  Hallett teaches applicant’s basic inventive claimed port structure as outlined {mapped} above, but does not show a plurality of annular grooves into which O-rings are tightly fitted are formed in an outer peripheral surface of the outer ring member, or a “bag-like” sheet.  As to the external groove / O-ring arrangement, JP`607 is cited as an evidence reference for a sealing aspect between the port and a glove as previously set forth.  As such, the position is taken that it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the port structure of Hallett so as to incorporating an alternative glove sealing means (Hallett seals the glove internal to the port – fig. 2) in view of JP`607’s teaching because this arrangement would enhance the versatility of Hallett’s structure since the addition of grooves on the outer surface of the outer ring member with accompanying O-rings would serve to provide an air-tight port where the glove is attached to port while allowing easier access to the glove / port connection due to the groove and O-ring structure being located external to the port as opposed to being internal of the port.  As to the use of a flexible sheet material, again JP`607 is cited as an evidence reference for the use of a soft transparent sheet as a chamber enclosure in an analogous art.  Accordingly, the position is taken that it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to replace the rigid sheet of Hallett with a soft sheet in view of JP`607’s teaching because this arrangement would enhance the versatility of Hallett’s device since the addition of a soft sheet material would expand the potential applications in which such an apparatus could be utilized while at a cost savings to the user.
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Jennrich et al., in view of Hallett Jr.  Jennrich teaches applicant’s basic inventive claimed port structure as outlined {mapped} above, but does not show a female screw into which the screw is threaded {Jennrich just shows the screw threaded into the inner ring member}.  As to this feature, Hallett is cited as an evidence reference for the showing of a female screw (21) into which a screw (22) is threaded as previously set forth.  As such, the position is taken that it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the inner ring member of Jennrich so as to incorporate a female screw in view of Hallett’s teaching because this arrangement would provide a known securing means where the threads of a screw would be received in order to coupled two structures together.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure – see attached Form PTO-892 showing various containment / port structures.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES O HANSEN whose telephone number is (571)272-6866.  The examiner can normally be reached on Mon-Fri 8 am - 4:30 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Troy can be reached on 571-270-3742.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



JOH
March 8, 2021

/James O Hansen/Primary Examiner, Art Unit 3637